On February 14, 1995, the Court found the defendant guilty of Count I: Forgery, a Felony. For the offense of Forgery, a Felony, the defendant shall be committed to the Department of Corrections for a period of ten (10) years. The defendant shall be required to complete the following while under the Department’s supervision: a) The defendant shall pay restitution, through the Clerk of the District Court of the Eighteenth Judicial District, Law and Justice Center, 615 South 16th Avenue, Bozeman, Montana 59715, as follows: 1: $5,169.00 to James Serenar. 2: $1,500.00 to James Serenar. 3: $1,225.00 to Green Tree Apartments, b) The defendant shall pay a restitution fee in the amount of $250.00. c) The defendant shall pay Em administrative charge in the amount of $20.00. d) The defendant shall under go a chemical dependency evaluation and follow all recommendations, e) The defendant shall undergo a mental health evaluation and follow all recommendations. 4. The court finds the defendant guilty of Count II: Forgery, a Felony. 5. For the offense of Forgery, a Felony, the defendant shall be committed to the Department of Corrections for a period of ten (10) years to run concurrently with Count I. 6. The defendant shall be required to complete the following while under the Department’s supervision, a) The defendant shall pay restitution, through the Clerk of the District Court of the Eighteenth Judical District, Law and Justice Center, 615 South 16th Avenue, Bozeman, Montana 59715, as follows: 1: $2,008.00 jointly to Angel, Serenar, Coil, Bartlett and Fay, and Montana Bank, b) The defendant shall pay a restitution fee in the amount of $200.00. c) The defendant shall pay an administrative charge in the amount of $20.00. d) The defendant shall under go a chemical dependency evaluation and follow all recommendations, e) The defendant shall under go a mental heath evaluation and follow all recommendations. 6. Bond, if any, posted by or on behalf of the defendant, is exonerated and shall be released.
On May 12, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Gary Balaz, Deputy County Attorney from Bozeman.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, there is a split decision of the Sentence Review Division. The Honorable John Warner and Hon. Robert Boyd vote that the sentence remain the same as originally imposed.
Done in open Court this 12th day of May, 1995.
Hon. John Warner, Chairman and Hon. Robert Boyd, Alternate Member.